Citation Nr: 0943641	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-39 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to November 
1980, and from October 1981 to October 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision July 2005 by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   


FINDINGS OF FACT

1.  Service connection for heart disease and hypertension was 
previously denied by the RO in May 1981.  The Veteran was 
notified in writing of the decision, but he did not initiate 
an appeal within the applicable time limit.   

2.  Evidence received subsequent to the May 1981 rating 
decision is cumulative and redundant of the evidence of 
record at the time of the prior final denial of the claim, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for heart disease and 
hypertension.


CONCLUSIONS OF LAW

1.  The May 1981 rating decision that denied entitlement to 
service connection for heart disease and hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1103 
(2009).  

2.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for heart disease and hypertension.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in March 2004 and February 2005 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The Board also notes 
that the Veteran has been informed through the letters of the 
definition of new and material evidence, and what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In addition, notice was provided 
regarding potential ratings and effective dates in May 2006.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA 
has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has declined a hearing.  He has been 
afforded an appropriate disability evaluation examination.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The Veteran's claim for service connection for heart disease 
was previously denied by the RO in May 1981 on the basis that 
it existed before service and was not aggravated by service.  
Service connection was denied for hypertension after the RO 
reviewed the blood pressure readings in service, and noted 
that hypertension was not shown.  The Veteran was notified in 
writing of the decision, but he did not initiate an appeal 
within the applicable time limit.  

The previously considered evidence included the Veteran's 
service medical records from his first period of service 
which reflected that he had been found to have a heart murmur 
within two weeks of entrance into service.  It was also noted 
that he gave a history of repeated illnesses dating back to 
childhood.  The impression was valvular heart disease, 
congenital, with no evidence of hemodynamic impairment.  A 
service medical Board concluded that the Veteran had been 
unfit for enlistment, and he was discharged from service.  
The RO also noted that blood pressure readings of 140/82 and 
142/82 were noted in service.  After reviewing the evidence, 
the RO concluded that the heart disorder existed prior to 
service and was not aggravated.  The RO also noted the blood 
pressure readings which had been taken in service, and 
concluded that hypertension was not shown by the evidence of 
record.  

The prior decision is final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.  A final rating or Board decision 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c).  However, under 38 U.S.C.A. § 5108, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
May 1981 decision, which was the only final adjudication that 
disallowed the Veteran's claim.

According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2008). New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The additional evidence which has been presented includes 
service medical records from the Veteran's second period of 
service.  However, the records do not contain any mention of 
either heart disease or hypertension.  On the contrary, the 
service medical records from the period of service from 
October 1981 to October 1985 reflect multiple normal blood 
pressure readings, with only a single slightly elevated 
reading after he was injured.  A service internal medicine 
consultation record dated in February 1985 noted that he 
complained of chest pain and palpitations, but that there was 
a normal cardiovascular exam.  On separation examination, his 
blood pressure was only 132/86.  On examination of the heart 
on separation, the only abnormal findings was a heart murmur.  
Thus, these additional service records do not provide any 
support for the claim.  

The additional evidence which has been presented includes 
additional statements by the Veteran in which he reported 
having developed heart disease in service.  However, these 
assertions are cumulative and redundant, essentially 
duplicating his assertions made at the time of the previous 
denial.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Therefore, they are not new and material.  

Private medical treatment records dated from many years after 
service have also been presented.  The Board has noted that a 
record dated in June 2003 contains a diagnosis of 
hypertension.  Similarly, a VA examination conducted in June 
2005 also resulted in a diagnosis of hypertension.  Although 
this tends to address one the stated reasons for the original 
denial in 1981, namely the question of whether hypertension 
was currently shown, the Board finds that a diagnosis of 
hypertension so many years after separation from service 
could not reasonably provide a basis for allowance of the 
claim, particularly in light of the lack of repeated elevated 
blood pressure readings in service.  

The Board also notes that the recent private treatment 
records reflect that the Veteran has reported complaints of 
chest pain.  However, a Bruce stress test in May 2003 was 
"nondiagnostic", and a June 2003 assessment from the Clark 
and Dougherty Medical Group resulted in an assessment of 
atypical chest pain syndrome with essentially normal coronary 
arteries and no significant valvular abnormalities noted.  A 
medical record showing no current heart disability cannot be 
consider to be new and material.

Similarly, the report of a VA examination concluded in May 
2005 resulted in a diagnosis of chest pain which appears more 
likely to be noncardiac rather than related to coronary 
artery disease, due to its atypical symptomatology and a 
negative stress test and negative catheterization in the 
past.  The examiner also conclude that the Veteran was as 
likely as not to have a history of coronary artery vasospasm, 
however, this was purely speculation.  Regardless, the Board 
notes that there is nothing in this VA report to indicate 
that the Veteran has a heart disorder which is related in any 
way to service.  

For the foregoing reason, the Board finds that evidence 
received subsequent to the May 1981 rating decision is 
cumulative and redundant of the evidence of record at the 
time of the prior final denial of the claim, and does not 
raise a reasonable possibility of substantiating the claim 
for service connection for heart disease and hypertension.  
New and material evidence has not been presented to warrant 
reopening the claim of entitlement to service connection for 
heart disease and hypertension.  Therefore, the prior May 
1981 rating decision that denied entitlement to service 
connection for heart disease and hypertension remains final.  






ORDER

As new and material evidence has not been received, the claim 
for service connection for a heart disorder is not reopened. 

As new and material evidence has not been received, the claim 
for service connection for hypertension is not reopened. 




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


